IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                              November 24, 2008
                               No. 08-60017
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

AMADOR TORRES AVILA, also known as Amador Avila Torres

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A37 721 097


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Amador Torres Avila petitions this court for review of an order of the
Board of Immigration Appeals (BIA). The BIA dismissed his appeal of the
Immigration Judge’s decision, which found that Avila’s prior Texas offense of
deadly conduct was a crime of violence and an aggravated felony, thus rendering
him removable pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii). In his petition, Avila
argues that deadly conduct under TEX. PENAL CODE § 22.05 is not a crime of
violence.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60017

      This court lacks jurisdiction to consider petitions for review filed by aliens
who are ordered removed based on the commission of an aggravated felony. See
U.S.C. § 1252(a)(2)(C). Nevertheless, we retain jurisdiction to review the issue
whether Avila’s prior offense constitutes an aggravated felony for immigration
purposes. See Andrade v. Gonzales, 459 F.3d 538, 542, 544 (5th Cir. 2006), cert.
denied, 127 S. Ct. 973 (2007).
      Avila has not shown that the BIA erred in its classification of his prior
offense as a crime of violence and thus an aggravated felony. See United States
v. Hernandez-Rodriguez, 467 F.3d 492, 495 (5th Cir. 2006); 18 U.S.C. § 16(a); 8
U.S.C. § 1101(a)(43)(F). Consequently, we lack jurisdiction to review his order
of removal. See 8 U.S.C. § 1252(a)(2)(C).
      Avila’s petition for review is DISMISSED.




                                         2